Case 0:19-cv-62761-KMW Document 29 Entered on FLSD Docket 10/08/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  Case No. 19-cv-62761-KMW

  MARK PENNINGTON,

           Petitioner,

  vs.

  MARK S. INCH,

           Respondent.
                                 /

                                                 ORDER

           THIS MATTER is before the Court on Magistrate Judge Lisette M. Reid’s report

  and recommendation (DE 26) (“Report”) regarding Plaintiff’s petition for writ of habeas

  corpus under 28 U.S.C. § 2254. In the Report, Judge Reid recommends that the Petition

  be denied as barred by the one-year statute of limitations in 28 U.S.C. § 2244. No

  objections to the Report were filed and the time to do so has now passed. Upon an

  independent review of the Report, the record, and applicable case law, it is ORDERED

  AND ADJUDGED that:

        1. The conclusions in the Report (DE 26) are AFFIRMED AND ADOPTED. 1



  1
    In the Report, Judge Reid correctly concluded that Petitioner’s conviction became “final” for
  purposes of calculating the statute of limitations on July 26, 2017. She also correctly concluded
  that because Petitioner did not file his first motion for post-conviction relief until July 6, 2018, 345
  untolled days had run from the beginning of the limitations period to when he filed his first motion.
  Accordingly, Judge Reid accurately determined that on July 6, 2018, the statute of limitations was
  tolled with only 20 days remaining.

  The motion was denied on July 19, 2018 and his motion for rehearing was denied on September
  25, 2018. Judge Reid concluded that because Petitioner did not appeal the denial of his motion
  for rehearing, the statute of limitations ran untolled for six days from September 25, 2018 until
  October 1, 2018, when Petitioner filed his motion for postconviction relief under Fla. R. Crim. P.
  3.850. Judge Reid determined that on October 1, 2018, the statute of limitations was tolled with
  only 14 days remaining.
Case 0:19-cv-62761-KMW Document 29 Entered on FLSD Docket 10/08/2020 Page 2 of 2




        2. Petitioner’s motion to stay (DE 4) is DENIED.

        3. This action is DISMISSED.

        4. No certificate of appealability shall issue.

        5. All pending motions are DENIED AS MOOT.

        6. The Clerk is directed to CLOSE this case.

           DONE AND ORDERED in Chambers in Miami, Florida, this 8th day of October,

  2020.




  cc:

  Mark Pennington
  I45635
  Okeechobee Correctional Institution
  Inmate Mail / Parcels
  3420 NE 168th Street
  Okeechobee, FL 34972




  However, the statute of limitations remained tolled for 30 days following the denial of the motion
  for rehearing (until October 25, 2018), in light of the 30-day period to file a notice of appeal. See
  Fla. R. App. P. 9.110(b). Therefore, the statute of limitations remained tolled with 20 remaining
  days from September 25, 2018 to October 1, 2018. The statute of limitations remained tolled until
  January 10, 2019, 30 days after Petitioner’s Fla. R. Crim. P. 3.850 motion was denied on
  December 11, 2018. With 20 remaining days, the statute of limitations ran on January 30, 2019.

  Because Petitioner did not file his Petition until October 31, 2019, Judge Reid correctly concluded
  that his claims are barred by the statute of limitations.
                                                   2
